Lewis, P.,
delivered the opinion of the court.
A brief reference to a few elementary principles will show that the prisoner’s exception is well taken. In criminal cases, evidence of the particular motives by which the accused was influenced is always admissible, in order that the jury may infer what his conduct was under those circumstances; and, on the other hand, juries are frequently called upon to infer what a man’s motives were from his conduct and his acts. This is because of the natural connection between a man’s conduct and his motives, of which every man is presumed to possess a sufficient knowledge to enable him to infer the one from the other. And as our knowledge of human nature leads us to conclude it is improbable there should be crime without a motive, proof of motive in a criminal case is of great importance. The adequacy of the motive, however, is of little importance, where the evidence of guilt is in other respects satisfactory, since experience teaches that crime is often committed from very slight motives. Finchim’s case, 83 Va. 689. But where there is an entire absence of surrounding circumstances, which on the ordinary principles of human nature may reasonably be supposed to have acted as an inducing cause, that circumstance is justly regarded, whenever upon the general evidence the imputed guilt is doubtful, as affording a strong presumption of innocence. Wills, Circumst. Ev. 43; Bam. on Facts, 124; Hatchett’s case, 76 Va. 1026. And a fortiori does the principle *674operate where the accused was actuated by contrary motives. 1 Stark, Ev. 492, note. It is very clear, therefore, that the second instruction asked for by the prisoner correctly propounds the law, and ought to have been given.
It is contended, however, for the Commonwealth that the pris' oner has not been prejudiced by the refusal of the court to give the instruction, because in the third and fourth instructions, which were given, the jury were told, substantially, that they must acquit, if upon the whole evidence in the case there was a reasonable doubt of the prisoner’s guilt; and this, it is contended, goes quite as far as the court was asked to go in the instruction which was refused. We do not think so. On the contrary, the refusal of the court to give the instruction was calculated to lead the jury to suppose that the absence of evidence to show a motive on the part of the prisoner to commit the crime charged in the indictment, was not a circumstance in his favor, notwithstanding upon the general evidence his guilt was doubtful. At all events, the principle embodied in the instruction is not embraced in anything contained in the instructions given, and as the principle is a correct one, the refusal of the court to give the instruction was error to the prejudice of the prisoner, for which the judgment must be reversed.
In Montague’s case, 10 Gratt. 767, the principle was announced that where any legal right has been denied to a party on trial for a criminal offence, or any of the safeguards thrown around him by law for his protection have been disregarded, it is not for this court to say what might or might not have been the effect upon the case of the accused; that the law will intend prejudice if it be necessary to enable him to exercise his right to have the judgment of the court reviewed in the 'appellate tribunal, and will hold it impossible in such a case to say that a fair and impartial trial has been had. In that case the error was in the improperly setting aside by the trial court of a competent juror.
This rule, somewhat modified, was recognized in Payne’s case, *67531 Gratt. 855. There the error was in the admission of irrelevant evidence, and this court, in reversing the judgment, said that if the accused may have been prejudiced by the admission of the evidence, that was sufficient ground for reversing the judgment, even though it were doubtful whether in fact he was prejudiced or not. And the same rule applies where an erroneous instruction is given, or where an instruction is erroneously refused. The rule applicable to a case like the present was clearly stated in Danville Bank v. Waddill, 27 Gratt. 448, in which case Judge Staples, speaking for the court, said: “ Whenever an erroneous instruction is given, or, what is the same thing, a correct one refused, the judgment will be reversed, unless the appellate court can see from the whole record, that even under correct instructions a different verdict could not have been rightly found, or unless it is able to perceive that the erroneous ruling of the trying court could not have influenced the jury.”
In the present case the facts are not certified, nor does the record contain any more of the evidence adduced at the trial than was supposed to be necessary to show the relevancy of the instructions offered by the prisoner. And as, for the reasons already stated, the court below erred in refusing to give the second of those instructions, the judgment must be reversed and the case remanded for a new trial.
Judgment reversed.